DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Claims 1-3, drawn to a method for identifying and determining compliance with a hygiene opportunity, classified in G08B21/245.
II. Claims 1, 4-6, 17-20, drawn to a method for identifying and determining compliance with a hygiene opportunity using two mobile devices, classified in G08B21/245.
III. Claims 1, 7-14, drawn to a method for identifying and determining compliance with a hygiene opportunity using a wearable mobile device, classified in G08B21/245.
IV. Claims 1, 15-16, drawn to a method for identifying and determining compliance with a hygiene opportunity using an electronic device associated with the area, classified in G08B21/245.
These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims [xxx] are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(1)  Separate status in the art
(2)  Different classification
(3)  Same classification but recognition of divergent subject matter
(4)  Divergent fields of search, and
(5)  Search required for one group not required for the other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call was made to Amir Penn on 10/17/2022 to request an oral election to the above restriction requirement, and the attorney subsequently made a preliminary amendment. 


Status of the claims
	Claims 1-4, 6, 17-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tavori (US 20180357886).
Regarding claim 1, Tavori disclosed a system and method for monitoring procedures and practice in hospital, comprising
automatically predicting the hygiene opportunity, the hygiene opportunity indicative of interaction for which compliance is to be monitored, the compliance requiring one or more hygiene actions; 
[0314] Reference is now also made to FIG. 7, showing a schematic flow chart of an exemplary HH-monitoring process 500 for determining a HCW performed the WHO hand hygiene procedures properly, according to embodiments of the present invention. It is made clear that the provided embodiments may include only parts of this scheme. Process 500 starts monitoring a HCW in step 501, when the HCW enters the room of a patient. Process 500 proceeds as follows: [0315] Step 510: Identifying the patient's room. [0316] Infection-control-practices-monitoring system 100 determines the HCW location using, for example, RFID reader 240 to read the RFID tag of the patient's room. [0317] It should be noted other positioning methods known in the art may be used to determine the positioning of the HCW. For example, using GPRS to determine the position of the smart mobile phone of the HCW. In another method, the position of the HCW is be determined using a Wi-Fi positioning scheme. [0318] Step 520: check if the HCW performed the Hand Hygiene (HH).
{check if the HCW performed the Hand Hygiene (HH). {when the HCW enters the room of a patient thus hygiene opportunity indicative of interaction with a patient; check if the HCW performed the Hand Hygiene (HH) thus detecting one or more hygiene actions}

responsive to automatically detecting at least one action, the at least one action comprising at least one of the one or more hygiene actions, automatically predicting which of a plurality of people performed the at least one action; and 
determining compliance or non-compliance with the hygiene opportunity dependent on automatically predicting which of the plurality of people performed the at least one action.

[0165] The analyzing module, used to analyze the hand motions is based on the set of motions required by the WHO to be performed during the 2 different HH procedures. When the HH is performed in accordance to the required hand motions and in accordance to the required time duration, then the red led light indicator 260r is turned OFF, the green led light indicator 260g is turned ON and data logging module 280 is updated. If the HH process was not done according to the recommended set of motions, or the time duration was shorter than recommended or the used volume of HH solution was less than required, the process is considered as a failure, the HCW is given an indication signal to perform the HH process again, the indicator red led light 260r stays ON and data logging module 280 is updated.{ the green led light indicator 260g is turned ON and data logging module 280 is updated.  Thus automatically predicting which of a plurality of people performed the at least one action;  and determining compliance}
Regarding claim 17, the claim is interpreted and rejected as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 2-4, 6, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tavori (US 20180357886) in view of Raichman (US 20150254964).
Regarding claim 2, Tavori did not disclose wherein the at least one action comprises taking hand cleaning agent; 
wherein automatically predicting which of the plurality of people performed the at least one action comprises analyzing hand movement data of at least one of the plurality of people, the hand movement data generated by a hand movement sensor; and 
wherein the at least one action is detected via data separate from the hand movement data.
Raichman teaches a method for monitoring hygiene wherein [0085] The system 300, referred to herein as a clinic monitoring hygiene system 300, includes one or more usage sensors 301 which continuously monitor usage of a personal hygiene device, such as a cleaning material dispenser in the monitored medical treatment venue, for example alcohol dispenser and/or soap dispenser. The usage sensor 301 monitors and optionally logs the timing of personal hygiene events, such as hand washing events and/or dispenser usage events. In such embodiments, the usage sensor 301 may include an optical sensor to detect by processing in real time images depicting a volume in front of a personal hygiene device, such as a tap and/or a dispenser, a proximity sensor, such as a volume detector to detect the hands of the caregiver in a certain volume, for example a hand drying device and/or a chamber around the tap, a pressure sensor which detects caretaker actions, for example opening a tap, and/or any other sensor. { one or more usage sensors 301 which continuously monitor usage of a personal hygiene device, such as a cleaning material dispenser in the monitored medical treatment venue, for example alcohol dispenser and/or soap dispenser. The usage sensor 301 monitors and optionally logs the timing of personal hygiene events, such as hand washing events and/or dispenser usage events. thus action comprises taking hand cleaning agent; one action is detected via data separate from the hand movement data} 
[0121] Optionally, the personal hygiene monitor includes a motion detection sensor, such as an accelerometer and a gyroscope, which monitors the motion of the personal hygiene monitor to detect personal hygiene motion patterns. Such a monitoring allows tracking gestures of the user and comparing them with one or more movement patterns each defines gestures taken during a respective personal hygiene event, such as washing hands or replacing a robe and/or a pair of gloves. Optionally, the personal hygiene monitor identifies a hand washing event by detecting a sequence of events, for example pressing a dispenser button, measuring signal strength, and identifying a hand washing movement. Optionally, time of sub actions is measured. { Such a monitoring allows tracking gestures of the user and comparing them with one or more movement patterns each defines gestures taken during a respective personal hygiene event, such as washing hands thus analyzing hand movement data of at least one of the plurality of people, the hand movement data generated by a hand movement sensor}
Tavori and Raichman are considered to be analogous art because they pertain to method and system for monitoring compliance. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one action comprises taking hand cleaning agent; wherein automatically predicting which of the plurality of people performed the at least one action comprises analyzing hand movement data of at least one of the plurality of people, the hand movement data generated by a hand movement sensor; and wherein the at least one action is detected via data separate from the hand movement data for Tavori’s method in order to ensure compliance.
Regarding claim 3, Tavori did not disclose wherein a device associated with a hand cleaning agent dispenser detects the at least one action of taking hand cleaning agent; and
 wherein a mobile device associated with the at least one of the plurality of people includes a hand movement sensor that generates the hand movement data.
	Raichman teaches [0085] The system 300, referred to herein as a clinic monitoring hygiene system 300, includes one or more usage sensors 301 which continuously monitor usage of a personal hygiene device, such as a cleaning material dispenser in the monitored medical treatment venue, for example alcohol dispenser and/or soap dispenser. The usage sensor 301 monitors and optionally logs the timing of personal hygiene events, such as hand washing events and/or dispenser usage events. {i.e. a device associated with a hand cleaning agent dispenser detects the at least one action of taking hand cleaning agent}
	[0121] Optionally, the personal hygiene monitor includes a motion detection sensor, such as an accelerometer and a gyroscope, which monitors the motion of the personal hygiene monitor to detect personal hygiene motion patterns. Such a monitoring allows tracking gestures of the user and comparing them with one or more movement patterns each defines gestures taken during a respective personal hygiene event, such as washing hands or replacing a robe and/or a pair of gloves. Optionally, the personal hygiene monitor identifies a hand washing event by detecting a sequence of events, for example pressing a dispenser button, measuring signal strength, and identifying a hand washing movement. Optionally, time of sub actions is measured. See, for example, FIG. 9 which is a flowchart of an exemplary process of detecting personal hygiene motion pattern indicative of hand washing, according to some embodiment of the present invention. The process may be initiated when a dispenser is operated, for example by a pressure sensor that is connected to a controller, as shown at 900. In this method, as shown at 901, a distance between a hand worn personal hygiene monitoring device having an accelerometer and a proximity sensor located in proximity to a hand hygiene device such as a tap, a liquid dispenser, a powder dispenser, a soap stand and a towelette dispenser is measured. Then, as shown at 902, when the distance is below a certain value, a movement of said hand worn personal hygiene monitoring device in proximity to the proximity sensor is detected. As shown at 903, one or more characteristics of the movement are evaluated by analyzing an output of the accelerometer, for example speed, movement pattern, repetitions and/or the like. This allows measuring the quality of the movement and optionally scoring and/or grading the movement, as shown at 904. The score may be stored, as shown at 905 and used for user hygiene scoring, for example as shown at International Application No. PCT/EP2006/062895, filed on Jun. 2, 2006 and/or outputted. { the personal hygiene monitor thus a mobile device}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a device associated with a hand cleaning agent dispenser detects the at least one action of taking hand cleaning agent; and wherein a mobile device associated with the at least one of the plurality of people includes a hand movement sensor that generates the hand movement data for Tavori’s method in order to ensure compliance.
Regarding claim 4, the claim is interpreted and rejected as claim 2-3.
Regarding claim 6, the claim is interpreted and rejected as claim 3. {See [0121] of Raichman for the wearable mobile electronic device}
Tavori did not disclose wherein the device associated with the hand cleaning agent dispenser comprises a stationary controller that is associated with the dispenser that dispenses the hand cleaning agent;
Raichman teaches [0121] See, for example, FIG. 9 which is a flowchart of an exemplary process of detecting personal hygiene motion pattern indicative of hand washing, according to some embodiment of the present invention. The process may be initiated when a dispenser is operated, for example by a pressure sensor that is connected to a controller, as shown at 900.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the device associated with the hand cleaning agent dispenser comprises a stationary controller that is associated with the dispenser that dispenses the hand cleaning agent; and wherein the mobile device comprises a wearable mobile electronic device associated with the one of the plurality of people for Tavori’s method in order to ensure compliance.
Regarding claim 18, the claim is interpreted and rejected as claim 2. {one or more usage sensors 301  thus a first device; a motion detection sensor thus a second device}
Regarding claim 19, the claim is interpreted and rejected as claim 2.
Regarding claim 20, the claim is interpreted and rejected as claim 6
Tavori did not disclose wherein the wearable mobile electronic device is configured to automatically predict the hygiene opportunity by communicating with one or more stationary controllers. 
Raichman teaches that [0121] See, for example, FIG. 9 which is a flowchart of an exemplary process of detecting personal hygiene motion pattern indicative of hand washing, according to some embodiment of the present invention. The process may be initiated when a dispenser is operated, for example by a pressure sensor that is connected to a controller, as shown at 900. In this method, as shown at 901, a distance between a hand worn personal hygiene monitoring device having an accelerometer and a proximity sensor located in proximity to a hand hygiene device such as a tap, a liquid dispenser, a powder dispenser, a soap stand and a towelette dispenser is measured. Then, as shown at 902, when the distance is below a certain value, a movement of said hand worn personal hygiene monitoring device in proximity to the proximity sensor is detected. As shown at 903, one or more characteristics of the movement are evaluated by analyzing an output of the accelerometer, for example speed, movement pattern, repetitions and/or the like. This allows measuring the quality of the movement and optionally scoring and/or grading the movement, as shown at 904. The score may be stored, as shown at 905 and used for user hygiene scoring, for example as shown at International Application No. PCT/EP2006/062895, filed on Jun. 2, 2006 and/or outputted.  { The process may be initiated when a dispenser is operated thus by the stationary controller; Then, as shown at 902, when the distance is below a certain value, a movement of said hand worn personal hygiene monitoring device in proximity to the proximity sensor is detected. As shown at 903, one or more characteristics of the movement are evaluated by analyzing an output of the accelerometer, for example speed, movement pattern, repetitions thus wherein the wearable mobile electronic device is configured to automatically predict the hygiene opportunity by communicating with one or more stationary controllers.}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wearable mobile electronic device is configured to automatically predict the hygiene opportunity by communicating with one or more stationary controllers for Tavori’s method in order to ensure compliance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685